Title: From George Washington to Board of War, 29 May 1781
From: Washington, George
To: Board of War


                        Gentlemen

                            Head Quarters New Windsor 29 May 1781
                        
                        I have been honored with your favors of the 13th 14th. and 17th. instants. My late absence from the Army
                            prevented my acknowledging them sooner.
                        If the Uniforms which were fixed upon for the troops of the States of North and South Carolina have not been
                            ordered from Europe, I do not see that any inconvenience can attend the proposed alterations. I think, however, the Lace
                            ought to be dispensed with as altogether superfluous and very expensive.
                        It seems reasonable that a due proportion should be observed between the pay of the deputies and principals
                            in any department, and as Congress were pleased to augment the Salary of Mr Laurance the Judge Advocate General very
                            considerably by the Resolve of the 10th of Novemr there can I think be no impropriety in augmenting the salaries of the
                            Deputies also to 60 dollars per month which is what they request.
                        Sir Henry Clinton has informed me that it is not in his power to permit the transportation of Tobacco from
                            Virginia to Charles town. I imagine there are Some Commercial Regulations in the way. But he says that he mentioned
                            certain Articles to Colo. Magaw and Colol Ely which might be sent in and sold for the benefit of our prisoners; what they
                            were I do not exactly recollect, but I think Lumber and Iron. I have the honor to be &c.

                    